DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application, provisional application No. 62/902,988, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not show or describe the various claimed elements and corresponding functions such as at least the claimed “a processor coupled to the connection interface and the storage device, wherein the processor is configured to control the storage device”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
[Lu; Ho-Lung et al., US 20210278911 A1].

Regarding claim 1:
	Lu discloses:
1. A wireless input component (100) [Lu: Fig,2: mouse 1 and wireless signal transceiver 2; Examiner: Lu’s mouse 1 and wireless signal transceiver 2 is construed as Applicant’s claimed “wireless input component” (100).], comprising: 
a wireless reception device (110) [Lu: Figs.2 and 4: wireless signal transceiver 2], comprising: 
a connection interface (111) [Lu: Fig.4: first port 24] configured to be connected to a first host (900) [Lu: Fig.2: electronic device 4; Fig.6: electronic device 4 and keyboard 8; Examiner: The electronic device 4 in combination with the keyboard 8 is construed as the claimed “first host”.; ¶ 0023: “The first port 24 is electronically connected to the electronic device 4”];
[Lu: Fig.4: storing module 26] configured to record operation parameter information (PM) of the first host (900) [Lu: Fig.2: electronic device 4 and first mouse 1; Fig.6: electronic device 4 and keyboard 8; Examiner: First interpretation, the electronic device 4 in combination with the mouse 1 is construed as the claimed “first host”; Examiner: Second interpretation, the electronic device 4 in combination with the keyboard  8 is construed as the claimed “first host”; ¶ 0027: “the control module 11 of the first mouse 1 is able to transmit the mouse configuration setting data of the first mouse 1 to the storing module 26 of the wireless signal transceiver 2 for storage”; ¶ 0027: “Moreover, a mouse motion signal correspondence table of the first mouse 1 can also be stored in the storing module 26 of the wireless signal transceiver 2”; ¶ 0034: “In addition, a keyboard configuration setting data of the keyboard 8 can also be stored in the storing module 26 of the wireless signal transceiver 2”; Examiner: First interpretation, the mouse configuration setting data or mouse motion signal correspondence table is construed as the claimed “operation parameter”; Examiner: Second interpretation, the keyboard configuration setting data is construed as the claimed “operation parameter”.] ;
	a processor (113) [Lu: Fig.4: Processing module 21 and/or USB signal processing module.] coupled to the connection interface (111) [Lu: Fig.4: first port 24] and the storage device (112) [Lu: Fig.4: storing module 26; ¶ 0023: “The processing module 21 is electrically connected to the USB signal processing module 22, the wireless communication module 23, and the storing module 26”; Examiner: As shown in Fig.4, the processing module 21 is connected to the first port 24 via the USB signal processing module 22], 
	wherein the processor (113) [Lu: Fig.4: Processing module 21 and/or USB signal processing module.] is configured to control the storage device (112) [Lu: Fig.4: storing module 26; ¶ 0023: “The processing module 21 is electrically connected to the … the storing module 26”; Examiner: The processing module 21 necessarily controls the operation of the storage device since it’s the central processing unit of the wireless signal transceiver 2.];
	and a communication device (114) [Lu: Fig.4: wireless communication module 23] coupled to the processor (113) [Lu: Fig.4: Processing module 21 and/or USB signal processing module; ¶ 0023: “The processing module 21 is electrically connected to the USB signal processing module 22, the wireless communication module 23];
	and a peripheral input device (120) [Lu: Figs. 2 and 3: first mouse 1], comprising: 
an input device (121) [Lu: Fig.3: cursor positioning sensing module 12; ¶ 0028: “The cursor positioning sensing module 12 is a roller sensing module, an optical sensing module, or a laser sensing module, and the present disclosure is not limited thereto”] configured to generate an input signal (S1) [Lu; ¶ 0025: “Secondly, as shown in FIG. 2, when the wireless signal transceiver 2 is electrically connected to the electronic device 4 and the first mouse 1 is not electrically connected to the second port 25 of the wireless signal transceiver 2 through the first wire 3, the first mouse control signal of the control module 11 of the first mouse 1 is transmitted to the wireless communication module 23 of the wireless signal transceiver 2 through the mouse wireless communication module 13”; ¶ 0028: “. The cursor positioning sensing module 12 controls the distance and the direction of the motion of the cursor”; Examiner: A signal representative of the motion of the first mouse 1 is necessarily generated by the cursor position sensing module such as the “first mouse control signal” ; This signal is construed as the claimed “input signal”. ];
	and a transmission device (122) [Lu: Fig.3: mouse wireless communication module 13] coupled to the input device (121) [Lu: Fig.3: cursor positioning sensing module 12; ¶ 0022: “The control module 11 is electrically connected to the cursor positioning sensing module 12, the mouse wireless communication module 13”; Examiner: The mouse wireless communication module 13 is connected to the cursor positioning sensing module 12 via the control module 11.], 
[Lu: Fig.3: mouse wireless communication module 13] is coupled to the communication device (114) [Lu: Fig.4: wireless communication module 23] through a wireless communication path [Lu: Fig. 2; ¶ 0025: “the first mouse control signal of the control module 11 of the first mouse 1 is transmitted to the wireless communication module 23 of the wireless signal transceiver 2 through the mouse wireless communication module 13”] and configured to transmit the input signal (S1) [Lu; ¶ 0025: “Secondly, as shown in FIG. 2, when the wireless signal transceiver 2 is electrically connected to the electronic device 4 and the first mouse 1 is not electrically connected to the second port 25 of the wireless signal transceiver 2 through the first wire 3, the first mouse control signal of the control module 11 of the first mouse 1 is transmitted to the wireless communication module 23 of the wireless signal transceiver 2 through the mouse wireless communication module 13”; ¶ 0028: “. The cursor positioning sensing module 12 controls the distance and the direction of the motion of the cursor”; Examiner: A signal representative of the motion of the first mouse 1 is necessarily generated by the cursor position sensing module such as the “first mouse control signal” ; This signal is construed as the claimed “input signal”. ] to the communication device (114) [Lu: Fig.4: wireless communication module 23] of the wireless reception device (110) [Lu: Figs.2 and 4: wireless signal transceiver 2; ¶ 0025: “the first mouse control signal of the control module 11 of the first mouse 1 is transmitted to the wireless communication module 23 of the wireless signal transceiver 2 through the mouse wireless communication module 13”].

Regarding claim 9:
	Lu discloses:
9. An operation method of a wireless input component (100) [Lu: Fig,2: mouse 1 and wireless signal transceiver 2; Examiner: Lu’s mouse 1 and wireless signal transceiver 2 is construed as Applicant’s claimed “wireless input component” (100).], 
[Lu: Fig,2: mouse 1 and wireless signal transceiver 2; Examiner: Lu’s mouse 1 and wireless signal transceiver 2 is construed as Applicant’s claimed “wireless input component” (100).] comprises a wireless reception device (110) [Lu: Figs.2 and 4: wireless signal transceiver 2] and a peripheral input device (120) [Lu: Figs. 2 and 3: first mouse 1] coupled to the wireless reception device (110) [Lu: Figs.2 and 4: wireless signal transceiver 2] through a wireless communication path [Lu: Fig.2; ¶ 0025: “the first mouse 1 is transmitted to the wireless communication module 23 of the wireless signal transceiver 2 through the mouse wireless communication module 13”], and the operation method comprises: 
pairing the wireless reception device (110) [Lu: Figs.2 and 4: wireless signal transceiver 2] and the peripheral input device (120) [Lu: Figs. 2 and 3: first mouse 1] if a connection interface (111) [Lu: Fig.4: first port 24] of the wireless reception device (110) [Lu: Figs.2 and 4: wireless signal transceiver 2] is connected to a first host (900) [Lu: Fig.2: electronic device 4; Fig.6: electronic device 4 and keyboard 8; Examiner: The electronic device 4 in combination with the keyboard 8 is construed as the claimed “first host”.; ¶ 0023: “The first port 24 is electronically connected to the electronic device 4”; Examiner: As shown in Fing.2, the wireless signal trainsceiver 2 is paired with the first mouse while the wireless signal transceiver is electrically connected to the electronic device 4.];
	 controlling a storage device (112) [Lu: Fig.4: storing module 26] by a processor (113) [Lu: Fig.4: Processing module 21 and/or USB signal processing module; ¶ 0023: “The processing module 21 is electrically connected to the … the storing module 26”; Examiner: The processing module 21 necessarily controls the operation of the storage device since it’s the central processing unit of the wireless signal transceiver 2.] of the wireless reception device (110) [Lu: Figs.2 and 4: wireless signal transceiver 2] to record operation parameter information (PM) of the first host (900) [Lu: Fig.2: electronic device 4 and first mouse 1; Fig.6: electronic device 4 and keyboard 8; Examiner: First interpretation, the electronic device 4 in combination with the mouse 1 is construed as the claimed “first host”; Examiner: Second interpretation, the electronic device 4 in combination with the keyboard  8 is construed as the claimed “first host”; ¶ 0027: “the control module 11 of the first mouse 1 is able to transmit the mouse configuration setting data of the first mouse 1 to the storing module 26 of the wireless signal transceiver 2 for storage”; ¶ 0027: “Moreover, a mouse motion signal correspondence table of the first mouse 1 can also be stored in the storing module 26 of the wireless signal transceiver 2”; ¶ 0034: “In addition, a keyboard configuration setting data of the keyboard 8 can also be stored in the storing module 26 of the wireless signal transceiver 2”; Examiner: First interpretation, the mouse configuration setting data or mouse motion signal correspondence table is construed as the claimed “operation parameter”; Examiner: Second interpretation, the keyboard configuration setting data is construed as the claimed “operation parameter”.], 
	wherein the processor (113) [Lu: Fig.4: Processing module 21 and/or USB signal processing module.] is coupled to the connection interface (111) [Lu: Fig.4: first port 24; ¶ 0023: “The processing module 21 is electrically connected to the USB signal processing module 22, the wireless communication module 23, and the storing module 26”; Examiner: As shown in Fig.4, the processing module 21 is connected to the first port 24 via the USB signal processing module 22]];
	 and setting the peripheral input device (120) [Lu: Figs. 2 and 3: first mouse 1] by the processor (113) [Lu: Fig.4: Processing module 21 and/or USB signal processing module.] according to the operation parameter information (PM) [Lu: ¶ 0027: “and the control module 11 of the first mouse 1 can receive the mouse configuration setting data of the first mouse 1 from the storing module 26 of the wireless signal transceiver 2. That is to say, the wireless signal transceiver 2 can assist to store the mouse configuration setting data of the first mouse 1. Moreover, a mouse motion signal correspondence table of the first mouse 1 can also be stored in the storing module 26 of the wireless signal transceiver 2”; ¶ 0034: “In addition, a keyboard configuration setting data of the keyboard 8 can also be stored in the storing module 26 of the wireless signal transceiver 2”].

Allowable Subject Matter
Claim(s) 2-8 and 10-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein when the connection interface (111) of the wireless reception device (110) is removed from the first host (900), the processor (113) removes the operation parameter information (PM) from the first host (900)", in combination with the other recited claim features.

Regarding claim 3:
	The prior art does not teach or suggest either singularly or in combination the claimed, " wherein the connection interface (111) of the wireless reception device (110) is further configured to connect a second host and input the operation parameter information (PM) to the second host ", in combination with the other recited claim features.

Regarding claim 4:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the operation parameter information (PM) comprises a system temperature controlling parameter, a keyswitch setting parameter, a mouse sensitivity parameter, a display setting parameter, a rated voltage, or a rated power ", in combination with the other recited claim features.

Regarding claim 5:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the wireless reception device (110) further comprises a first fingerprint recognition device, coupled to the processor (113) and configured to verify a fingerprint of a user;
	 the peripheral input device (121) (120) further comprises a second fingerprint recognition device, coupled to the processor (113) through the wireless communication path and configured to verify the fingerprint of the user;
	 and if the fingerprint passes verification, then the processor (113) activates the storage device (112)", in combination with the other recited claim features.

Regarding claim 6:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the peripheral input device (120) further comprises a fingerprint recognition device, coupled to the processor (113) and configured to verify a fingerprint of a user; if the fingerprint passes verification, then the processor (113) activates the storage device (112)", in combination with the other recited claim features.

Regarding claim 7:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein if the wireless reception device (110) and the peripheral input device (120) are successfully paired through a wireless signal or are successfully connected through a wireless communication, then the processor (113) activates the storage device (112)", in combination with the other recited claim features.

Regarding claim 8:
	The prior art does not teach or suggest either singularly or in combination the claimed, " wherein if the wireless reception device (110) and the peripheral input device (120) are successfully paired through a wireless signal or are successfully connected through a wireless communication, then the processor (113) activates the storage device (112)", in combination with the other recited claim features.

Regarding claim 10:
	The prior art does not teach or suggest either singularly or in combination the claimed, " further comprising: recording the operation parameter information (PM) of the first host (900) by the storage device (112) if the processor (113) determines that the operation parameter information (PM) of the first host (900) is updated;
	 and removing the operation parameter information (PM) from the first host (900) by the processor (113) if the connection interface (111) of the wireless reception device (110) is removed from the first host (900)", in combination with the other recited claim features.

Regarding claim 11:
	The prior art does not teach or suggest either singularly or in combination the claimed, " further comprising: inputting the operation parameter information (PM) to a second host by the processor (113) if the wirelessly received connection interface (111) is connected to the second host;
	 and setting the second host and the peripheral input device (121) (120) according to the operation parameter information (PM)", in combination with the other recited claim features.

Regarding claim 12:
	The prior art does not teach or suggest either singularly or in combination the claimed, "further comprising: verifying a fingerprint of a user by a first fingerprint recognition device of the wireless reception device (110), 
	wherein the first fingerprint recognition device is coupled to the processor (113);
	 verifying the fingerprint of the user by a second fingerprint recognition device of the peripheral input device (121) (120), 
	wherein the second fingerprint recognition device is coupled to the processor (113) through the wireless communication path;
	 and activating the storage device (112) by the processor (113) if the fingerprint passes verification", in combination with the other recited claim features.

Regarding claim 13:
	The prior art does not teach or suggest either singularly or in combination the claimed, "further comprising: verifying a fingerprint of a user by a fingerprint recognition device of the peripheral input device (121) (120), 
	wherein the fingerprint recognition device of the peripheral input device (121) (120) is coupled to the processor (113) through the wireless communication path;
	 activating the storage device (112) by the processor (113) if the fingerprint passes verification", in combination with the other recited claim features.

Regarding claim 14:
	The prior art does not teach or suggest either singularly or in combination the claimed, "further comprising: activating the storage device (112) by the processor (113) if the wireless reception device (110) and the peripheral input device (121) (120) are successfully paired through a wireless signal or are successfully connected through a wireless communication", in combination with the other recited claim features.

Regarding claim 15:
	The prior art does not teach or suggest either singularly or in combination the claimed, " further comprising: activating the storage device (112) by the processor (113) if the wireless reception device (110) is electrified ", in combination with the other recited claim features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Chatterjee; Monique et al., US 20080311765 A1] discloses:
	“Concepts for forming an electrical connection between devices are disclosed. A cord for transferring electrical power and signals can be provided to connect a first device to a second device. One or more magnetic couplings can be provided to exert magnetic forces between the cord and the first device and/or between the cord and the second device. The one or more magnetic couplings can allow transfer of electrical power and signals therethrough”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623